DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 5/13/2020.  
Claims 1-20  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/11/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 62/847,744, filed 5/14/2019) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0003]) that maintaining an accurate inventory is important to enable medical entities to provide proper and timely patient care. So a need exists to organize these human interactions by/through managing medication inventory using the steps of “receiving medication identifiers, creating medication records, receiving use data, updating medication records, causing sharing of medication,” etc.  Applicant’s system/method/computer readable medium is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 19 and 20 is/are directed to the abstract idea of “managing medication inventory,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 19 and 20 is/are directed to the abstract idea of “managing medication inventory,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving medication identifiers, creating medication records, receiving use data, updating medication records, causing sharing of medication,” etc., that is “managing medication inventory,” etc. The limitation of “receiving medication identifiers, creating medication records, receiving use data, updating medication records, causing sharing of medication,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving medication identifiers, creating medication records, receiving use data, updating medication records, causing sharing of medication,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving medication identifiers, creating medication records, receiving use data, updating medication records, causing sharing of medication,” etc., that is “managing medication inventory,” etc. which is a method of commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving medication identifiers, creating medication records, receiving use data, updating medication records, causing sharing of medication,” etc., that is “managing medication inventory,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, memories, user interfaces, networks, storage devices, input/output devices (Applicant’s Specification [0006], [0020], [0059], [0076]), etc.) to perform steps of “receiving medication identifiers, creating medication records, receiving use data, updating medication records, causing sharing of medication,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, memories, user interfaces, networks, storage devices, input/output devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, memories, user interfaces, networks, storage devices, input/output devices, etc.). At paragraph(s) [0006], [0020], [0059], [0076], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, memories, user interfaces, networks, storage devices, input/output devices,” etc. to perform the functions of “receiving medication identifiers, creating medication records, receiving use data, updating medication records, causing sharing of medication,” etc. The recited “processors, memories, user interfaces, networks, storage devices, input/output devices,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-18 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-18 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-18 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-18 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bossi et al. (US 2018/0150613), in view of Shukla (US 2011/0257991).

CLAIM 1  
As per claim 1, Bossi et al. disclose: 
a system (Bossi et al., [0001] system), comprising: 
at least one data processor (Bossi et al., [0038] processor); and 
at least one memory (Bossi et al., [0006] memory) storing instructions which, when executed by the at least one data processor, result in operations comprising: 
receiving, at a medication management module and from a first processing device associated with a first medical entity, a medication identifier associated with a medication (Bossi et al., [0006]); 
creating, by the medication management module and based at least partially on the medication identifier, a medication record, wherein the medication record comprises data linked to the medication identifier and a first medical entity identifier associated with the first medical entity (Bossi et al., [0006]).


Bossi et al. fail to expressly disclose:
wherein the medication record further comprises data linked to a second medical entity identifier associated with a second medical entity, and wherein the first medical entity and the second medical entity are in different locations 
receiving, by the medication management module, use data related to the medication 
updating, by the medication management module, the medication record in response to the received use data
causing, based on the medication record, a sharing of the medication between the first medical entity and the second medical entity.


However, Shukla teaches:
wherein the medication record further comprises data linked to a second medical entity identifier associated with a second medical entity, and wherein the first medical entity and the second medical entity are in different locations (Shukla, Figure 4 404 Identifying products) 
receiving, by the medication management module, use data related to the medication (Shukla, Figure 1 104 An inventory service, 106 An expired product reduction service) 
updating, by the medication management module, the medication record in response to the received use data (Shukla, Figure 16, [0037] FIG. 16 illustrates a database update sequence, [0039] Sales and purchasing files, can be updated by real-time, intermittent or transaction-based updates.) 
causing, based on the medication record, a sharing of the medication between the first medical entity and the second medical entity (Shukla, Figure 2 108 An inter-pharmacy transfer service, 110 Participating Network Pharmacies).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the medication record further comprises data linked to a second medical entity identifier associated with a second medical entity, and wherein the first medical entity and the second medical entity are in different locations,” etc. as taught by Shukla within the system as taught by the Bossi et al. with the motivation of providing improved product inventory management and reduce the amount of expired product (Shukla, [0016]).

CLAIM 2   
As per claim 2, Bossi et al. and Shukla
wherein the medication identifier is manually entered and/or received from a scanning or optical character recognition (OCR) device in communication with the medication management module (Bossi et al., [0022] bar code scanner, RFID tag scanner).


CLAIM 3   
As per claim 3, Bossi et al. and Shukla 
teach the system of claim 1 and further disclose the limitations of:
wherein the first medical entity identifier is recognized by the medication management module and/or received by the medication management module (Bossi et al., [0006]), and wherein the second medical entity identifier is recognized by the medication management module and/or received by the medication management module (Shukla, Figure 4 404 Identifying products).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Bossi et al. and Shukla 
teach the system of claim 1 and further disclose the limitations of:
wherein the data linked to the medication identifier is accessible by the medication management module (Bossi et al., [0006]).


CLAIM 5   
As per claim 5, Bossi et al. and Shukla 
teach the system of claim 1 and further disclose the limitations of:
wherein the data linked to the medication identifier comprises a medication name, a strength, a form, a volume, a medication quantity, an expiration date, and/or a lot number (Bossi et al., [0020] medication name, etc., [0036] quantity, dosage, medication name, etc.).


CLAIM 6    
As per claim 6, Bossi et al. and Shukla 
teach the system of claim 5 and further disclose the limitations of:
further comprising: 
determining, by the medication management module, that a current date is later than the expiration date (Shukla, Figure 1 106 An expired product reduction service, Figure 11); 
generating, by the medication management module and in response to the determining, an alert (Bossi et al., [0034] display notifications, alarms, and instructions); and 
sending, by the medication management module, the alert to the first processing device, the second processing device, and/or a user (Bossi et al., [0034] display notifications, alarms, and instructions).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Bossi et al. and Shukla 
teach the system of claim 1 and further disclose the limitations of:
wherein the use data comprises a quantity used, a quantity wasted, a date, a patient, a medical provider, and/or a witness (Bossi et al., [0016] audit access to such medication for compliance, accountability, and to ensure proper patient car, [0026] auditing, inventorying, and compliance purpose).


CLAIM 8    
As per claim 8, Bossi et al. and Shukla 
teach the system of claim 1 and further disclose the limitations of:
wherein the use data is provided to the medication management module from the first processing device and/or the second processing device (Shukla, Figure 1).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Bossi et al. and Shukla 
teach the system of claim 1 and further disclose the limitations of:
wherein causing the sharing of the medication further comprises: 
providing, by the medication management module, at least a portion of the medication record to the second processing device (Shukla, [0042] the information transferred between computer systems could either be pulled or pushed across the communication medium connecting the computer systems); 
receiving, by the medication management module and from the second processing device, a selection of a quantity of the medication to be borrowed from the first medical entity (Shukla, Figure 2 108 An inter-pharmacy transfer service, 110 Participating Network Pharmacies)); and 
updating, by the medication management module, the medication record to reflect the borrowed quantity of the medication (Shukla, Figure 2 108 An inter-pharmacy transfer service, 110 Participating Network Pharmacies).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10    
As per claim 10, Bossi et al. and Shukla 
teach the system of claim 9 and further disclose the limitations of:
wherein the at least a portion of the medication record is provided to the second medical entity via a display window of a graphical user interface of the second processing device (Bossi et al., [0019] display device).


CLAIM 11 
As per claim 11, Bossi et al. and Shukla 
teach the system of claim 10 and further disclose the limitations of:
wherein the selection of the quantity of the medication to be borrowed is provided via use of a selection tool of the graphical user interface (Shukla, Figure 6, Figure 8, [0055] user interface).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Bossi et al. and Shukla 
teach the system of claim 9 and further disclose the limitations of:
wherein the medication record is updated in response to receipt, at the medication management module, of a confirmation signal from the first processing device and/or the second processing device  (Shukla, Figure 7, Figure 16, [0037] FIG. 16 illustrates a database update sequence, [0039] Sales and purchasing files, can be updated by real-time, intermittent or transaction-based updates.).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Bossi et al. and Shukla 
teach the system of claim 9 and further disclose the limitations of:
further comprising: receiving, by the medication management module and from the second processing device, an indication of a returned quantity of the medication borrowed from the first medical entity (Shukla, Figure 2 108 An inter-pharmacy transfer service, 110 Participating Network Pharmacies, Figure 5, Figure 6); and updating, by the medication management module, the medication record to reflect the returned quantity of the medication (Shukla, Figure 2 108 An inter-pharmacy transfer service, 110 Participating Network Pharmacies, Figure 5, Figure 6).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 14 
As per claim 14, Bossi et al. and Shukla 
teach the system of claim 1 and further disclose the limitations of:
further comprising: 
identifying, by the medication management module, a number of doses of the medication required for a predefined time period at the first medical entity and/or the second medical entity (Shukla, Figure 4, Figure 5, Figure 6, Figure 7, Figure 9, Figure 11); 
generating, by the medication management module and in response to a determination that the number of doses is not available, a warning (Shukla, Figure 4, Figure 5, Figure 6, Figure 7, Figure 9, Figure 11, [0014] early warning indications); and 
sending, by the medication management module, the warning to the first processing device and/or the second processing device (Shukla, Figure 4, Figure 5, Figure 6, Figure 7, Figure 9, Figure 11).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 15    
As per claim 15, Bossi et al. and Shukla 
teach the system of claim 14 and further disclose the limitations of:
wherein the warning is provided on a display window of a graphical user interface of the first processing device and/or the second processing device (Shukla, [0055] user interface).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 16    
As per claim 16, Bossi et al. and Shukla 
teach the system of claim 14 and further disclose the limitations of:
wherein the required number of doses is identified from scheduling information accessible to the medication management module (Shukla, Figure 4, Figure 5, Figure 6, Figure 7, Figure 8).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 17 
As per claim 17, Bossi et al. and Shukla 
teach the system of claim 14 and further disclose the limitations of:
wherein the warning indicates an additional number of doses to satisfy the required number of doses (Shukla, [0014] early warning indications).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 18    
As per claim 18, Bossi et al. and Shukla 
teach the system of claim 17 and further disclose the limitations of:
further comprising: 
sending, by the medication management module and to a medication ordering module, a request for the additional number of doses (Shukla, Figure 8, [0047] ordering); and 
providing, by the medication management module and to the first processing device and/or the second processing device, a recommended adjustment to the medication (Shukla, Figure 4, Figure 5, Figure 6, Figure 7, Figure 8).


The obviousness of combining the teachings of Shukla with the system as taught by Bossi et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 19 
As per claim 19, claim 19 is directed to a method. Claim 19 recites the same or similar limitations as those addressed above for claims 1-18. Claim 19 is therefore rejected for the same reasons set forth above for claims 1-18.

CLAIM 20 
As per claim 20, claim 20 is directed to a computer readable medium/apparatus. Claim 20 recites the same or similar limitations as those addressed above for claims 1-18. Claim 20 is therefore rejected for the same reasons set forth above for claims 1-18.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
McRae et al. (US 2008/0270178) disclose an inventory management system for medical service provider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626